Execution Copy





Exhibit 10.2
THIRD AMENDMENT TO THE
MANAGING DIRECTOR AGREEMENT
(the "Third Amendment Agreement")
between
(1)
SKYRAGER GmbH, Jack-Wolfskin-Kreisel 1, 65510 Idstein, Germany, registered with
the commercial register of the local court Wiesbaden under HRB 19424,
represented by its sole shareholder JW STARGAZER Holding GmbH

- hereinafter referred to as the "Company" -
and
(2)
Ms. Melody Harris-Jensbach, Brabanter Str. 39/ DG, 50672 Cologne, Germany

- hereinafter referred to as "Ms. Harris-Jensbach" -


- the Company and Ms. Harris-Jensbach hereinafter individually also referred to
as a "Party" and collectively as the "Parties" -


PREAMBLE


The Parties intend to amend the Managing Director Agreement dated September 29,
2014, entered into by Ms. Harris-Jensbach and JW Germany GmbH, amended with
Amendment Agreement dated April 11, 2016 ( “First Amendment Agreement”),
transferred to the Company with Transfer of Contract Agreement dated May 24,
2017 and further amended with Amendment to the Managing Director Service
Agreement dated August 21, 2018 (“Second Amendment Agreement”, and collectively
with the First Amendment Agreement, Transfer of Contract Agreement, and this
Third Amendment Agreement, the "Managing Director Agreement". Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the Managing Director Agreement.
The Managing Director Agreement has a fixed term ending December 31, 2019. The
Parties have agreed to extend the term of the Managing Director Agreement until
December 31, 2020 and to amend the Managing Director Agreement with regards to
the reimbursement of travel




--------------------------------------------------------------------------------

Execution Copy





cost. The Parties have furthermore noticed a misleading reference in cl. 1.2 of
the Second Amendment Agreement and have agreed to correct such misleading
reference through this Third Amendment Agreement. Lastly, the Parties have also
agreed to amend cl. 17 of the Managing Director Agreement to add Callaway
Germany Holdco GmbH, JW Stargazer Holding GmbH and Jack Wolfskin Ausrustung fur
Draussen GmbH & Co. KGaA to the list of entities that the Company may transfer
the Managing Director Agreement and the service relationship between the Parties
to pursuant to the terms contained therein.
Now therefore, the Parties agree to the following amendment to the Managing
Director Agreement:
1.
AMENDMENT

1.1
Clause 1.2, first sentence, of the Second Amendment Agreement incorrectly refers
to cl. 3.2.1 instead of cl. 3.2.a. of the Managing Director Agreement. The
reference to cl. 3.2.1 in cl. 1.2., first sentence, of the Second Amendment
Agreement shall be replaced as follows:

Clause 3.2.a., first sentence, of the Managing Director Agreement shall be
replaced by the following sentence:
For the avoidance of doubt, all other provisions of cl. 1.2. of the Second
Amendment Agreement and the change of the Managing Director Agreement effected
with such cl. 1.2 of the Second Amendment Agreement shall remain unchanged.
1.2
Clause 3.3 of the Managing Director Agreement shall be deleted in its entirety
and replaced by the following cl. 3.3:

The Parties will enter into negotiations with regards to the prolongation of the
Fixed Term of the Managing Director Agreement beyond December 31, 2020 as well
as the commercial terms of such prolongation in good faith by no later than
September 1, 2019 and shall use reasonable efforts to complete such negotiations
by no later than October 31, 2019. However, unless mutually agreed otherwise in
writing, there shall be no claim for a prolongation of the Managing Director
Agreement beyond the Fixed Term as set forth in cl. 11.1 of the Managing
Director Agreement or a change of commercial terms for either Party.
1.3
Clause 6 of the Managing Director Agreement shall be replaced by the following
cl. 6:

Travel cost and miscellaneous expenditures that Ms. Harris-Jensbach incurs in
exercising her duties within the scope of her activities for the Company and JW
shall be refunded to her. Such travel cost shall include reasonable travel
expenses (if any) incurred by Ms. Harris-Jensbach for commuting between the
Company’s or JW’s offices and Ms. Harris-Jensbach’s respective domicile. In case
of such reimbursement being subject to taxes and/or any other statutory
deductions (e.g. wage tax to be withheld by the Company), Ms. Harris-Jensbach
shall bear such taxes / deductions. Any reimbursement shall be subject to the
provisions of this Managing Director Agreement as well as the respective
guidelines of the Company and JW as applicable from time to time whereas




--------------------------------------------------------------------------------

Execution Copy





in case of a conflict, the provisions of this Managing Director Agreement shall
prevail. For the avoidance of doubt, expenses in relation to the use of the
company car as set forth in cl. 5 of the Managing Director Agreement shall be
governed by cl. 5 of this Managing Director Agreement only.
1.4
Clause 11.1 of the Managing Director Agreement shall be amended as follows:

The term of the Managing Director Agreement is prolonged beyond December 31,
2019 by further one (1) year, i.e. the Fixed Term (as defined in the Managing
Director Agreement) is extended until December 31, 2020.
1.5
Clause 17 of the Managing Director Agreement shall be deleted in its entirety
and replaced by the following cl. 17:

The Company reserves the right to transfer this Agreement and the service
relationship between the Parties, including all rights and obligations, to the
following entities at any time during the Fixed Term: (i) Callaway Germany
Holdco GmbH, (ii) JW Stargazer Holding GmbH, (iii) Jack Wolfskin Ausrustung fur
Draussen GmbH & Co. KGaA, or (iv) SKYRAGER GmbH (each a "Transfer"). Ms.
Harris-Jensbach hereby agrees to the Transfer. If the Transfer occurs, the
Company shall be released from any and all liabilities under or in connection
with this Agreement and the service relationship between the Parties. Ms.
Harris-Jensbach shall make all declarations and render all actions necessary to
effect the Transfer.
1.6
All other provisions of the Managing Director Agreement shall remain unchanged
and in full force and effect.

2.
FINAL PROVISIONS

2.1
This Third Amendment Agreement shall be governed by and construed in accordance
with German law.

2.2
Amendments and additions to this Third Amendment Agreement shall require written
form and the express consent of the shareholders' meeting. This also applies to
the cancellation of the written form requirement.

2.3
Should any of the provisions of this Third Amendment Agreement be or become
ineffective or impracticable in whole or in part, or should the Parties have
inadvertently omitted any provision with respect to this Third Amendment
Agreement, this shall not affect the validity of the remaining provisions of
this Third Amendment Agreement. Any such ineffective or impracticable provision
shall be replaced, or any such gap be filled, by an effective and practicable
provision that comes closest to the intent and purpose of the ineffective,
impracticable or lacking provision.











--------------------------------------------------------------------------------

Execution Copy









Idstein, June 5, 2019
 
SKYRAGER GmbH    

represented by its sole shareholder JW STARGAZER Holding GmbH


/s/ Markus Bötsch ________________        /s/ Jörg Wahlers ___________________

By: Markus Bötsch                    Jörg Wahlers
Title: Managing Director                Title: Managing Director








/s/ Melody Harris-Jensbach _______
Melody Harris-Jensbach


